Per Curiam.
This case comes before the court on a rule to show cause why an alternative or peremptory, writ of mandamus should not issue to the defendants directing a building permit to issue to build a two-family dwelling-house at No. 117 Meade avenue, Passaic, New Jersey. An agreed state of facts is submitted in writing duly signed by the respective attorneys and filed, from which it appears the refusal to issue such permit is based solely on the ground that the territory in which the building proposed to be erected' is' within a zoning district.
After considering the facts, we think a peremptory writ of mandamus should issue directing a building permit to be issued in accordance with the facts, and such will be the order of the court.